internal_revenue_service number release date index number ---------------------- -------------------------------------- --------------------- ------------------------------------ ------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-132164-12 date date legend shareholder --------------- tin ---------------- fc ---------------------------------- accounting firm a ------------------------------ accounting firm b --------------- country ------------ state ------------ date -------------------------- year ------ year ------ year ------ year ------ year ------ dear --- -------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such plr-132164-12 material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a corporation organized in state fc is an entity organized under the laws of country that is treated as a corporation for u s federal_income_tax purposes fc qualified as a passive_foreign_investment_company pfic as defined in sec_1297 of the code in year shareholder acquired shares of fc on date from year through year shareholder’s internal tax department prepared shareholder’s u s federal_income_tax returns accounting firm a reviewed the tax returns for year through year accounting firm b reviewed the tax returns for year and year shareholder’s internal tax department accounting firm a and accounting firm b employ experienced tax professionals and advised shareholder on u s federal_income_tax matters regarding shareholder’s operations and investments including shareholder’s investment in fc shareholder relied on its internal tax department accounting firm a and accounting firm b to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment in year it was discovered that fc was a pfic and shareholder requested that accounting firm b prepare a request to make a retroactive qef election until that time shareholder was unaware that fc was a pfic and thus unaware of the availability to make a qef election with respect to fc shareholder has submitted affidavits under penalties of perjury that describe the events that led to its failure to make a qef election with respect to fc by the election due_date including the roles of its internal tax department accounting firm a and accounting firm b shareholder has paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of its inability to file amended returns in accordance with a signed closing_agreement between shareholder and the commissioner further shareholder has agreed to file an amended_return for each of its subsequent taxable years affected by the retroactive election if any shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 plr-132164-12 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f sec_1_1295-3 provides that if granting relief would prejudice the interests of the u s government the commissioner may grant consent to make a sec_1295 election if the shareholder enters into a closing_agreement that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 provides that if the commissioner grants consent to file a retroactive qef election the election is due on the due_date as extended for the shareholder’s return for the taxable_year in which consent is granted the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-132164-12 the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
